DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 Response to Arguments
Applicant’s arguments, filed 01/26/2022, with respect to 112b rejection of claims 7 and 17 have been fully considered and are persuasive.  The 112b rejection of claims 7 and 17 has been overcome. 

Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
Regarding the amended Claim 1, the Applicant’s position is that the Applicant’s root end flange is a part of the wind turbine blade and thus, the ring-shaped body is also part of the wind turbine blade (Page 9 of the Applicant’s Remarks filed on 01/26/2022). The Applicant’s argues that “In contrast, Pasquet et al. teaches a wind turbine lade 
The Examiner has fully considered the Applicant’s position; however, respectfully disagrees. The current presentation of the claims does not fully convey that the ring-shaped body is exclusively not a pitch bearing. The current amendment to the claims require that the root end of the wind turbine blade is configured for attachment to a ring of a pitch bearing. The aforementioned claim verbiage can be interpreted as the root end of the wind turbine blade being configured to attach to a singular ring of the pitch bearing and said ring can be either an inner ring, outer ring or any ring (i.e. a ring of ball bearings) related to the pitch bearing. Pasquet discloses that the blade can be attached to the inner ring (12) or the outer ring (11) having connected the brake pads (41, 43) with the extender (40, 50) (Abstract; [0035, 0040]). Pasquet also discloses the inner ring and the outer ring of the pitch bearing are attached to each other. Thus, Pasquet’s root end as currently claimed (which includes one of either the inner or outer bearing ring) is configured to be attached to the other of the inner or outer bearing ring.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasquet et al. (US 20130177423, hereinafter: “Pasquet”).
In reference to Claim 1
Pasquet discloses:
A wind turbine blade (blade part as indicated by reference 5) for a horizontal axis wind turbine, wherein the wind turbine blade extends in a longitudinal direction parallel to a longitudinal axis (axis along blade 5, Fig. 2a) and having a tip end (although not shown in the Figures, it is inherent that the tip of the blade would be at the opposite end of the root end as shown in Fig. 2a) and a root end (as indicated near the reference 5 of Fig. 2a), and wherein the wind turbine blade further comprises a shell body (shell as shown in Fig. 2a), and wherein the wind turbine blade further comprises a root end flange (ring 12 or 11) at the root end of the wind turbine blade and which comprises a ring-shaped body that extends circumferentially along the entire root end, wherein the root end flange comprises an inwardly extending protrusion (extended part as indicated by leading line of reference 40 in Fig. 2a and 3a) with a distal plate part (pads 41, 43) arranged at a distance from the ring-shaped body, and wherein the distal plate part comprises first and second taper sections (the left and right taper sections of pad 43 and 41) positioned directly opposite from one another and extending from a single radial plane of the distal plate part, wherein the root end (as indicated near the reference 5 of Fig. 2a including the one of either the inner or outer ring 11, 12) of the wind turbine blade is configured for attachment to a ring (the other of ring 11 or 12) of a pitch bearing. Pasquet discloses that the blade can be attached to the inner ring (12) or the outer ring (11) and the brake pads (41, 43) with the extender (40, 50) could be attached to either the inner ring or the outer ring (Abstract; [0035, 0040]). (Fig. 1-6). [0014-0017; 0032-0045] (Fig. 1-6). 
In reference to Claim 4
Pasquet discloses:
The wind turbine blade according to claim 1, wherein the inwardly extending protrusion (extended part as indicated by leading line of reference 40 in Fig. 2a and 3a) and the distal plate part (41, 43 pads) are integrally formed since the inwardly extending protrusion and the distal plate part are formed as an assembly. [0041-0044] (Fig. 3c).
In reference to Claim 5
Pasquet discloses:
The wind turbine blade according to claim 1, wherein the inwardly extending protrusion (extended part as indicated by leading line of reference 40 in Fig. 2a and 3a) and the distal plate part (41, 43 pads) are provided as two or more connected parts [0045] (Fig. 3c). 

In reference to Claim 10
Pasquet discloses:
The wind turbine blade according to claim 1, wherein the distal plate part (41, 43) is positioned flush against an inboard part (portion of part 40 flushed against part of 43 as shown in Fig. 3a) of the root end flange (11 or 12).
In reference to Claim 11
Pasquet discloses:
A wind turbine blade pitch system comprising a wind turbine blade according to claim 1 and a pitch bearing (bearing made of rings 11, 12 and rolling elements 16; [0040]), wherein the distal plate part (41, 43) is utilized as a pitch limiter [0014-0017].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet et al. (US 20130177423, hereinafter: “Pasquet”).
In reference to Claims 7, 17
Pasquet discloses:
The wind turbine blade according to claim 1. Although it appears Pasquet teaches the first and second taper sections each has a taper angle in the interval from 10 to 60 degrees (as claimed in Claim 7) and between 15 and 45 degrees (as claimed in Claim 17), Pasquet does not explicitly disclose a specific taper angle.
In re Aller, 105 USPQ 233.
In reference to Claims 8 and 18
Pasquet discloses:
A wind turbine blade according to claim 1. In addition, Pasquet discloses the distal plate part (41, 43) extends along a circumference of the root end flange (12 or 11) (Fig. 1-6). 
Although Pasquet does not explicitly the range at which the distal plate part extends along circumference of the root end flange, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify that the distal plate part of Pasquet to be constructed at the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to Claims 9 and 19
Pasquet discloses:
A wind turbine blade according claim 1. In addition, Pasquet discloses the distal plate part (41,43) is centered at an angle around the circumference of the blade root (5) as shown in Figure 2a, 2b, 2c. 
In re Aller, 105 USPQ 233.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet et al. (US 20130177423, hereinafter: “Pasquet”) in view of Kay (US 3166363).
In reference to Claims 3 and 16
Pasquet discloses:
The wind turbine blade according to claim 1 wherein the root end flange (12 or 11) is an inner or outer race of the pitch bearing system. 

Pasquet is silent on the root end flange being divided into a plurality of connected root end flange segments as claimed in Claim 3 and the plurality of connected root end flange segments are interconnected via a mating connection as claimed in Claim 16.

Based on the teaching of Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the root end flange (either the inner or outer ring) of Pasquet by constructing them as segments which are connected via mating connection as taught by Kay for the purpose of utilizing an alternative well-known construction of bearing races which could provide ease of machining (Col. 1, ll. 33-35). 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet et al. (US 20130177423, hereinafter: “Pasquet”) in view of Mikami (US 8003583).
In reference to Claims 20 and 21
Pasquet discloses:
The wind turbine blade according to claim 1. 

Pasquet does not disclose the root end flange (11 or 12) comprises metal (as claimed in Claim 20) and the root end flange comprises stainless steel (as claimed in Claim 21).
Mikami teaches bearing parts for wind power generators. Mikami teaches the bearing rings are made of stainless steel (“As materials which can be used for the rolling parts of the present invention, known metal materials which can be adopted for 
Based on the teaching of Mikami, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the root end flange (either the inner or outer ring) of Pasquet by constructing them using stainless steel metal as taught by Mikami for the purpose of utilizing an alternative well-known material to construct bearing races of a wind turbine machine. 
Allowable Subject Matter
Claims 12-15 are allowed.

	The reasons for allowance has been provided in the Non-Final Rejection (mailed on 03/30/2021) and Final Rejection (mailed on 10/27/2021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        /David E Sosnowski/SPE, Art Unit 3745